Title: To George Washington from William Livingston, 18 June 1780
From: Livingston, William
To: Washington, George



Dear Sir
Trenton [N.J.] 18 June 1780

I have the following Intelligence from Black point which I suppose may be depended upon that Admiral Arbuthnot & three frigates arrived at the hook the day before yesterday—yesterday about 65 sail more, & great part within the Hook.
I just now have the pleasure of dining with Mrs Washington at Col. Cox’s—and have the Honour to be with the greatest respect Dr Sir your Excellency’s most humble ser.

Wil: Livingston

